Order entered March 7, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-01165-CV

                     DIEGO VELASQUEZ, Appellant

                                     V.

                        REGINA RAYON, Appellee

             On Appeal from the 429th Judicial District Court
                          Collin County, Texas
                 Trial Court Cause No. 429-54051-2021

                                  ORDER

     Before the Court is appellant’s March 3, 2022 unopposed motion requesting

a sixty-day extension of time to file his brief on the merits. We GRANT the

motion ONLY TO THE EXTENT that we extend the time to April 4, 2022.


                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE